           Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 1 of 21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

CAMELLIA O.,

                                     Plaintiff,
           v.                                                             1:19-CV-1153
                                                                             (DJS)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________

APPEARANCES:                                                     OF COUNSEL:

CAMELLIA O.
Plaintiff, Pro Se
Rensselaer, NY 12144

U.S. SOCIAL SECURITY ADMIN.                                      AMY C. BLAND, ESQ.
OFFICE OF REG’L GEN. COUNSEL
Attorney for Defendant
J.F.K. Federal Building - Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Currently before the Court, in this Social Security action filed by pro se Plaintiff

Camellia O. against the Commissioner of Social Security, are Plaintiff’s Motion for

Judgment on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt.



1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 3 & General Order 18.
           Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 2 of 21




Nos. 11 & 17. For the reasons set forth below, Plaintiff’s Motion for Judgment on the

Pleadings is granted and Defendant’s Motion for Judgment on the Pleadings is denied.

The Commissioner’s decision denying Plaintiff disability benefits is reversed, and the

matter is remanded for further proceedings.

                                  I. RELEVANT BACKGROUND

                                         A. Factual Background

         Plaintiff was born in 1996, making her 22 years old at the time of the ALJ’s

decision. Dkt. No. 9, Admin. Tr. (“Tr.”) at pp. 393-394. Plaintiff is a high school

graduate, who received special education assistance from tenth to twelfth grade due to

emotional difficulties. Tr. at p. 717. She subsequently attended college. Tr. at pp. 142,

202, 717. At the time of her application for benefits, Plaintiff had never been employed.

Tr. at pp. 520, 572. The record shows that she later held part-time positions as a peer

counselor and a retail associate, but the length of time that she worked at these positions

is unclear. Tr. at pp. 100, 112. In her application for benefits, Plaintiff alleged disability

based upon bipolar disorder, anxiety, major depressive disorder, and thyroid issues. Tr.

at p. 520.

                                          B. Procedural History

         Plaintiff applied for child’s insurance benefits 2 on July 21, 2016. Tr. at pp. 9,

394-397, 519-530. She alleged a disability onset date of August 4, 2014. Tr. at p. 520.


2
  Social Security Administration regulations provide for the payment of disabled child’s insurance benefits if the
claimant is 18 years old or older and has a disability that began before attaining age 22. 20 C.F.R. § 404.350(a)(5).
Plaintiff was born on August 4, 1996, meaning that she was 22 years old on August 4, 2018. Tr. at p. 394.
                                                         2
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 3 of 21




Plaintiff’s application was initially denied on October 24, 2016, after which she timely

requested a hearing before an Administrative Law Judge (“ALJ”). Tr. at pp. 339-354,

363. On November 20, 2016, Plaintiff waived her right to appear at a hearing and sought

a determination based on the administrative record, because she was concerned that the

stress of testifying would aggravate her anxiety and lead to a severe panic attack. Tr. at

pp. 364-366. On September 25, 2018, the ALJ issued a written decision finding Plaintiff

was not disabled under the Social Security Act. Tr. at pp. 6-22. On July 16, 2019, the

Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. Tr. at pp. 1-5.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff had not attained age 22 as of the alleged onset

date of August 4, 2014. Tr. at p. 11. He then found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date. Id. Next, the ALJ found that

Plaintiff had the following severe impairments prior to attaining age 22: asthma and

obesity. Tr. at pp. 11-15. The ALJ found that Plaintiff’s “various affective and anxiety

disorders and post-traumatic stress disorder” caused no more than mild limitations in

any functional areas, and thus concluded that none of Plaintiff’s diagnosed mental

impairments constituted a severe impairment. Tr. at p. 15. The ALJ next found that,

prior to attaining age 22, Plaintiff did not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in 20 C.F.R.
                                            3
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 4 of 21




§ 404, Subpart P, App. 1 (the “Listings”). Tr. at p. 15. The ALJ then found that

Plaintiff’s residual functional capacity (“RFC”) prior to attaining age 22 allowed her to

perform light work, except that she should avoid concentrated exposure to respiratory

irritants. Tr. at pp. 15-17. The ALJ next found that Plaintiff had no past relevant work.

Tr. at p. 17. Relying upon the Medical-Vocational Rules as a framework, and taking

into account Plaintiff’s age, education, work experience, and RFC, the ALJ found that

there were jobs existing in significant numbers in the national economy that Plaintiff

could perform prior to attaining age 22. Tr. at p. 17. The ALJ, therefore, concluded that

Plaintiff had not been under a disability at any time prior to attaining age 22. Tr. at pp.

17-18.

                                D. The Parties’ Positions

         Plaintiff makes four arguments in support of reversal. First, she argues that the

ALJ improperly decided the case upon an incomplete record, because the record did not

include 112 pages of treatment notes from Plaintiff’s treating psychologist, Dr. Patricia

Fernandez. Dkt. No. 11, Pl.’s Mem. of Law at p. 2. Second, Plaintiff argues that the

Appeals Council erred by not considering updated medical records provided by Plaintiff

on appeal that included Dr. Fernandez’s treatment notes. Id. Third, Plaintiff argues that

the failure of the ALJ and the Appeals Council to consider these additional records

resulted in a disability determination that was not supported by substantial evidence. Id.

Finally, Plaintiff argues that the need for a complete medical record was especially

important in this case, where the claimant was unable to attend an in-person hearing. Id.
                                             4
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 5 of 21




       Defendant counters that the Appeals Council appropriately considered the

purportedly new evidence when denying review and argues that the ALJ properly

evaluated the record evidence and made a disability determination that is supported by

substantial evidence. See generally Dkt. No. 17, Def.’s Mem. of Law.

                       II. RELEVANT LEGAL STANDARDS

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than


                                            5
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 6 of 21




one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:


                                           6
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 7 of 21




       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                    III. ANALYSIS

           A. Remand is Required Due to the Appeals Council’s Failure
                   to Consider New and Material Evidence

       As the Second Circuit has held in Perez v. Chater, 77 F.3d 41, 44 (2d Cir. 1996):

       When the Appeals Council grants review, the decision of the Appeals
       Council is the final decision of the Secretary. See 20 C.F.R. §§ 404.981,
       416.1481. However, if the Appeals Council denies review, the ALJ’s
       decision becomes the Secretary’s final decision. See §§ 404.981,
       416.1481. The final decision of the Secretary is subject to judicial review.
       42 U.S.C. § 405(g).
                                            7
         Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 8 of 21




In cases such as this one, where the Appeals Council has denied review of the ALJ’s

decision, “it is well-settled that ‘[t]he role of the district court is to determine if the

Appeals Council erred when it determined that the new evidence was insufficient to

trigger review of the ALJ’s decision.’” Kirah D. v. Berryhill, 2019 WL 587459, at *4

(N.D.N.Y. Feb. 13, 2019) (citing, inter alia, Allborty v. Comm’r of Soc. Sec., 2016 WL

770261, at *8 (N.D.N.Y. Jan. 28, 2016), report and recommendation adopted, 2016 WL

796071 (N.D.N.Y. Feb. 22, 2016)).

       “Once evidence is added to the record, the Appeals Council must then consider

the entire record, including the new evidence, and review a case if the ‘administrative

law judge’s action, findings, or conclusion is contrary to the weight of the evidence

currently of record.’” Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d Cir. 2015) (quoting 20

C.F.R. § 404.970(b)). “The Appeals Council is obligated to consider ‘new and material

evidence.’” Stratton v. Colvin, 51 F. Supp. 3d 212, 218 (N.D.N.Y. 2014) (citing 20

C.F.R. § 404.970(b)). “New evidence is ‘material’ if it is: ‘(1) relevant to the claimant’s

condition during the time period for which benefits were denied and (2) probative.’”

Stratton, 51 F. Supp. 3d at 218 (quoting Pollard v. Halter, 377 F.3d 183, 193 (2d Cir.

2004)). “‘The concept of materiality requires, in addition, a reasonable possibility that

the new evidence would have influenced the [Commissioner] to decide claimant’s

application differently.’” Id. (quoting Pollard v. Halter, 377 F.3d at 193) (alteration in

original).


                                            8
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 9 of 21




        20 C.F.R. § 404.976(b)(1) provides that the “Appeals Council will consider. . .

any new and material evidence submitted to it which relates to the period on or before

the date of the administrative law judge hearing decision,” which in this case was

September 25, 2018. Tr. at p. 18. Such evidence must be both (1) relevant to the

claimant’s condition during the relevant period and (2) probative, and additionally must

create “a reasonable possibility that the new evidence would have influenced the

Commissioner to decide claimant’s application differently.” Pollard v. Halter, 377 F.3d

at 193 (brackets and internal quotation marks omitted).

        The ALJ issued his disability determination on September 25, 2018. Tr. at p. 18.

On November 28, 2018, Plaintiff submitted a request for review to the Appeals Council.

Tr. at pp. 24-27. While this request was pending, the pro se Plaintiff submitted over 300

pages of medical records that she alleged had not been reviewed by the ALJ. Tr. at pp.

30-338.      As Defendant correctly notes, the majority of this documentation was

duplicative of material that was already part of the administrative record considered by

the ALJ. 3 Dkt. No. 12, at p. 7 n. 5. However, Plaintiff also provided 112 pages of

treatment notes from psychologist Patricia Fernandez, who had met regularly with

Plaintiff since November 2014. Tr. at pp. 2, 31-142. Dr. Fernandez’s notes had not

been part of the record before the ALJ.




3
 The ALJ does not have to reference all of the records that he relied upon to reach his decision, because the
Commissioner need not “reconcile explicitly every shred of medical testimony.” Galiotti v. Astrue, 266 Fed. Appx.
66, 66 (2d Cir. 2008) (citing Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir. 1983)).
                                                       9
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 10 of 21




        The Appeals Council denied Plaintiff’s request for review on July 16, 2019. Tr.

at p. 1-5. As part of its denial, the Appeals Council acknowledged receipt of Dr.

Fernandez’s treatment records as well as the other supplemental documents provided by

Plaintiff, but found “this evidence does not show a reasonable probability that it would

change the outcome of the decision.” Tr. at p. 2.

        Although Plaintiff raises some broad policy questions about the role of the

Appeals Council that are beyond the scope of this proceeding, Plaintiff also argues that

the Appeals Council erred in finding that the supplemental evidence did not show a

reasonable probability of changing the outcome of the ALJ’s decision. Dkt. No. 11, at

p. 7. This court agrees, solely with respect to Dr. Fernandez’s treatment notes.

        To begin with, Dr. Fernandez’s notes cover the period between November 9,

2014 and November 18, 2014, and therefore most of the documents are relevant to the

period before Plaintiff attained the age of 22. Tr. at p. 2, 31-141. There is also a

reasonable probability that the longitudinal record of Plaintiff’s treatment with Dr.

Fernandez, a treating source, 4 would change the outcome of the ALJ’s decision. Over

the course of their four-year treatment relationship, Plaintiff saw Dr. Fernandez as

frequently as twice per week. Tr. at p. 199. During those sessions, Plaintiff discussed

her difficulty sleeping, attempts at self-injury, anxiety, and depression. Tr. at pp. 32,




4
  The regulations define a treating physician as the claimant’s “own physician, psychologist, or other acceptable
medical source who provides [the claimant] . . . with medical treatment or evaluation and who has, or has had, an
ongoing treatment relationship with [the claimant].” 20 C.F.R. § 404.1502.
                                                       10
       Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 11 of 21




40, 42-45, 81, 86-87, 95, 99, 101. She also discussed her attempts at managing these

symptoms, some of which were successful. Tr. at pp. 32, 34, 36, 38, 42.

       In his decision, the ALJ described the available mental health records in some

detail, including summaries of Plaintiff’s mental health treatment plans and notes from

Plaintiff’s treating psychiatrist, who saw her approximately once per month. Tr. at pp.

12-17, 743. At step two, the ALJ found that the record established a history of mental

health issues but concluded that there was a lack of documentation addressing the

functional limitations imposed by Plaintiff’s diagnosed bipolar disorder and anxiety. Tr.

at pp. 13-15. This lack of documentation influenced the ALJ’s assignment of “little

weight” to the opinion of consultative psychiatric examiner Dr. Mena Stramenga, who

opined that Plaintiff had “mild to moderate difficulties making appropriate decisions,

moderate to marked difficulties relating adequately to others, and marked difficulties

appropriately dealing with stress.” Tr. at pp. 13-14, 720. Likewise, the absence of any

significant mental functional limitations in the RFC impacted the ALJ’s reliance on the

Medical Vocational Guidelines to determine that there were jobs existing in significant

numbers in the national economy that Plaintiff could perform. Tr. at p. 17.

       Therefore, because there is a reasonable likelihood that review of Dr. Fernandez’s

treatment notes would change the ALJ’s disability determination, the Court finds that

remand is appropriate in order to allow the ALJ to consider this additional evidence.

See Lesterhuis v. Colvin, 805 F.3d at 88 (holding that the ALJ should determine what

weight to afford medical evidence on remand); Connell v. Comm’r of Soc. Sec., 2017
                                           11
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 12 of 21




WL 213054, at *4-5 (N.D.N.Y. January 18, 2017) (remanding for evaluation of evidence

where Appeals Council erred in determining that new evidence was insufficient to

trigger review of the ALJ’s decision).

               B. Remand is Required Due to the ALJ’s Failure to Develop
                            the Record for the Pro Se Claimant

         As part of her September 2016 application for benefits, Plaintiff provided a list

of her current treatment providers that included Dr. Fernandez. Tr. at pp. 14, 524. At

the same time, Plaintiff advised the Commissioner that she had changed her legal name

in June 2015. Tr. at pp. 519, 604-605. The record contains a request to Dr. Fernandez,

dated September 21, 2016, seeking Plaintiff’s treatment notes with reference to

Plaintiff’s current name and her Social Security number. 5 Tr. at p. 722. This document

includes a handwritten notation, presumably a response from Dr. Fernandez’s office,

stating “This is not our patient.” Id. The ALJ’s decision also describes a request for

Plaintiff to provide updated medical records, and an attempt to obtain “additional

records from the claimant’s treating sources,” but it is unclear what additional attempts

were made, if any, to re-contact Dr. Fernandez. Tr. at p. 14.

         An ALJ has an affirmative obligation to develop a claimant’s complete and

accurate medical record. “[T]he Commissioner of Social Security. . . shall develop a

complete medical history of at least the preceding twelve months for any case in which

a determination is made that the individual is not under a disability.” 42 U.S.C. §

5
 The court notes that the request for Plaintiff’s educational records expressly advised that Plaintiff was also known
by her former name. Tr. at p. 403. No such advisory appeared in the request to Dr. Fernandez. Tr. at p. 720.
                                                        12
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 13 of 21




423(d)(5)(B); see also Perez v. Chater, 77 F.3d at 47 (2d Cir. 1996) (citation omitted)

(noting that a “hearing on disability benefits is a non-adversarial proceeding,” and as

such, “the ALJ generally has an affirmative obligation to develop the administrative

record”). An ALJ’s failure to comply with this mandate is legal error. Rose v. Comm’r

of Soc. Sec., 202 F. Supp. 3d 231, 239 (E.D.N.Y. 2016). However, the ALJ’s duty to

develop the record is not unlimited and is discharged when the ALJ “possesses [the

claimant’s] complete medical history” and there are no “obvious gaps or

inconsistencies” in the record. Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)

(internal quotation marks omitted).

       The duty to develop the record is “heightened” when a claimant “waives his right

to counsel and proceeds pro se.” Moran v. Astrue, 569 F.3d 108, 113 (2d Cir. 2009)

(internal quotation marks omitted). This is because the ALJ “must adequately protect”

the rights of a pro se claimant. Id. The ALJ’s heightened duty requires him to

“scrupulously and conscientiously probe into, inquire of, and explore for all the relevant

facts.” Echevarria v. Sec’y of Health & Human Servs., 685 F.2d 751, 755 (2d Cir. 1982);

see also Morris v. Berryhill, 721 Fed. Appx. 25, 27 (2d Cir. 2018) (summary order)

(“When a disability benefits claimant appears pro se, the ALJ must ‘ensur[e] that all of

the relevant facts are sufficiently developed and considered.’”) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). On appeal, the district court must undertake a

“searching investigation of the record” to ensure that the rights of the pro se claimant

were protected. Cruz v. Sullivan, 912 F.2d at 11. Moreover, where a claimant is pro se
                                           13
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 14 of 21




and alleging mental impairments, courts have concluded that the ALJ bears a “doubly

heightened” duty to develop the record. Estrella o/b/o M.R.E. v. Berryhill, 2017 WL

2693722, at *21 (S.D.N.Y. June 22, 2017) (citing Corporan v. Comm’r of Soc. Sec.,

2015 WL 321832, at *6 n.7 (S.D.N.Y. Jan. 23, 2015)).

       In this case, the ALJ failed to meet his heightened obligation to develop the

record on behalf of the pro se Plaintiff. Plaintiff’s other medical records reviewed by

the ALJ repeatedly reference a lengthy treatment history with Dr. Fernandez, warranting

a more rigorous follow-up when the psychologist’s office erroneously indicated that

Plaintiff was not a patient. Tr. at pp. 14, 717, 722, 738, 742-743, 745, 752, 754, 760,

790, 803, 807, 812. In particular, the ALJ never requested documents under Plaintiff’s

birth name from Dr. Fernandez, despite multiple mentions of Plaintiff’s name change in

the administrative record. Tr. at pp. 393, 403, 432, 519, 790.

       The ALJ’s decision illustrates the potential impact that Dr. Fernandez’s treatment

notes may have on the ultimate determination of disability. In finding that Plaintiff’s

mental impairments were not severe, the ALJ found that “[t]he record establishes reports

of the claimant having a history of mental impairments and although she appeared to

have a significant amount of mental health issues and treatment in the past, there simply

is nothing of significance in the applicable period, since filing her application for

benefits . . . . I am not convinced that the claimant has documentation supportive of more

than mild limitations.” Tr. at pp. 14-15. Dr. Fernandez’s treatment notes, which include

regular weekly or biweekly discussions of Plaintiff’s functioning in academic, family,
                                           14
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 15 of 21




work, and social settings, are reasonably likely to fill in some of the documentation gaps

described by the ALJ.

         The ALJ also failed to sufficiently develop the record when he did not solicit a

medical opinion from any of Plaintiff’s treating sources, despite recognizing significant

gaps in the administrative record. Tr. at p. 15. “The duty to develop the record goes

hand in hand with the treating physician rule, which requires the ALJ to give special

deference to the opinion of a claimant’s treating physician.” 6 Leutung v. Comm’r of

Soc. Sec., 2019 WL 1385847, at *4 (W.D.N.Y. March 27, 2019) (quoting Batista v.

Barnhart, 326 F. Supp. 2d 345, 353-54 (E.D.N.Y. 2004)). “An ALJ cannot, of course,

pay deference to the opinion of the claimant’s treating physician if no such opinion is in

the record. Thus, consideration of the duty to develop the record, together with the

treating physician rule, produces an obligation that encompasses the duty to obtain

information from physicians who can provide opinions about the claimant.” Paredes v.

Comm’r of Soc. Sec., 2017 WL 2210865, at *17 (S.D.N.Y. May 19, 2017) (internal

quotation and citation omitted). “[T]he duty to develop a full record and to assist a pro

se plaintiff compels the ALJ to move beyond pro forma compliance with the treating

physician rule and to obtain from the treating source expert opinions as to the nature and

severity of the claimed disability.” Peed v. Sullivan, 778 F. Supp. 1241, 1246 (E.D.N.Y.


6
  For claims filed on or after March 27, 2017, a new set of regulations apply. These new regulations do “not defer
or give any specific evidentiary weight, including controlling weight, to any medical opinion(s).” 20 C.F.R. §
416.920c(a). But since Plaintiff filed her claim on July 21, 2016, the treating physician rule applies. See Claudio
v. Berryhill, 2018 WL 3455409 at *3 n.2 (D. Conn. July 18, 2018) (“Since [the plaintiff] filed her claim before
March 27, 2017, I apply the treating physician rule under the earlier regulations.”).
                                                       15
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 16 of 21




1991). That is particular true in a case such as this, where the ALJ assigned little weight

to the consultative psychiatric examiner’s opinion and the non-examining state agency

psychiatric consultant’s opinion due to their inconsistencies with the overall medical

record. Tr. at p. 14. The ALJ’s assessment of Plaintiff’s mental impairments and the

associated functional limitations was thus made without the benefit of a professional

medical opinion that he deemed reliable.

       “Indeed, the plain text of the regulation does not appear to be conditional or

hortatory: it states that the Commissioner ‘will request a medical source statement’

containing an opinion regarding the claimant’s residual capacity.” Tankisi v. Comm’r

of Soc. Sec., 521 Fed. Appx. 29, 33 (2d Cir. 2013) (summary order) (citing 20 C.F.R. §§

404.1513(b)(6), 416.913(b)(6)).      However, when the record “contains sufficient

evidence from which an ALJ can assess the petitioner’s residual functional capacity,”

the failure to obtain medical source opinion evidence is not “per se error.” Sanchez v.

Colvin, 2015 WL 736102, at *5 (S.D.N.Y. Feb. 20, 2015). Stated differently, when the

ALJ possesses an “extensive medical record,” the lack of medical opinion evidence does

not automatically create an obvious gap in the record that necessitate[s] remand.”

Swiantek v. Comm’r of Soc. Sec., 588 Fed. Appx. 82, 84 (2d Cir. 2015) (summary order).

Here, the ALJ acknowledged that he did not possess an extensive medical record of

Plaintiff’s mental impairments, but made no documented attempt to obtain a treating

source opinion. Tr. at p. 14. This error requires remand.


                                            16
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 17 of 21




       It must be noted that in finding that Dr. Fernandez’s records present a reasonable

possibility that the ALJ may alter his disability determination, this Court is not finding

that Dr. Fernandez’s notes require a determination that Plaintiff is entitled to child’s

disability insurance benefits. Likewise, this Court is not finding that the ALJ must

solicit a treating source opinion on remand, if the entire medical record, that now

includes treating psychologist Dr. Fernandez’s notes, provide substantial evidence to

support the RFC determination. The ALJ is responsible for reviewing all the medical

and other evidence before him, resolving any inconsistencies therein, and making a

determination consistent with the evidence as a whole. See Bliss v. Colvin, 2015 WL

457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole responsibility to weigh all

medical evidence and resolve material conflicts where sufficient evidence provides for

such.”); accord Petell v. Comm’r of Soc. Sec., 2014 WL 1123477, at *10 (N.D.N.Y.

Mar. 21, 2014).

       Plaintiff further argues that the ALJ’s failure to develop the record was

particularly egregious in this case, because it involved a pro se plaintiff who was unable

to attend an in-person hearing due to her anxiety issues. Dkt. No. 11 at pp. 10-12. This

argument is not persuasive, because there is no indication that the Commissioner

violated Plaintiff’s right to counsel or that Plaintiff’s decisions to proceed pro se and to

waive her appearance at a hearing were anything but knowing and voluntary.

       Although a claimant does not have a constitutional right to counsel at a Social

Security disability hearing, she does have a statutory and regulatory right to be
                                            17
         Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 18 of 21




represented should she choose to obtain counsel. 42 U.S.C. § 406; 20 C.F.R. §

404.1705. The applicable statute and regulations state that, when notifying a claimant

of an adverse determination, the Commissioner of Social Security must “notify [the]

claimant in writing” of (1) her “options for obtaining [an] attorney[ ] to represent [her]”

at her hearing, and (2) “the availability. . . of . . . organizations which provide legal

services free of charge” to “qualifying claimants.” 42 U.S.C. §§ 406(c), 1383(d)(2)(D);

see also 20 C.F.R. § 404.1706; see also Drake v. Comm’r of Soc. Sec., 2010 WL

11526780, at *4-5 (N.D.N.Y. Dec. 20, 2010). If properly informed of this right, a

claimant may waive it. Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507-508 (2d Cir.

2009).

         Similarly, Social Security claimants are entitled to “reasonable notice and

opportunity for a hearing” with respect to the Commissioner's decision. 42 U.S.C. §

405(b); 20 C.F.R. § 416.1450(a). A claimant may forfeit their right to a hearing by

making a knowing and voluntary waiver. See 20 C.F.R. § 416.1450(b). Invalid waivers

warrant remand for a new hearing only if the plaintiff suffered prejudice. See Morales

v. Colvin, 2016 WL 3033723, at *6 (E.D.N.Y. May 26, 2016); Francisco v. Barnhart,

2003 WL 548870, at *2 (S.D.N.Y. Feb. 25, 2003).

         In this case, the Commissioner advised Plaintiff of her right to an attorney or

other representative and included a list of organizations that provide low or no cost legal

services to qualified individuals. Tr. at pp. 371-379. The Commissioner also advised

Plaintiff of her right to attend her hearing. Tr. at pp. 356, 387. Indeed, the record
                                            18
          Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 19 of 21




contains the waiver form that Plaintiff executed on November 20, 2016. On that form,

Plaintiff indicated that “[a]lthough her right to a personal appearance before an

Administrative Law Judge has been explained to me, I do not want to appear in person.

I want to have my case decided on the written evidence.” Tr. at p. 364. Plaintiff also

indicated that she understood “that I have a right to be represented and that if I need

representation, the Social Security office or hearing office can give me a list of legal

referral and service organizations to assist me in locating a representative.” Id. Plaintiff

has not alleged that she failed to understand these written statements or was otherwise

coerced into signing the waiver. This Court is satisfied that there are no additional

grounds for remand due to Plaintiff’s decision to represent herself or to waive her

attendance at the administrative hearing. 7

                     C. The Court Will Not Address the Substance of the
                            ALJ’s September 25, 2018 Decision

         Because the Court is remanding for proper consideration of Dr. Fernandez’s

treatment notes and proper development of the record, the Court will not consider

Plaintiff’s additional arguments regarding the ALJ’s RFC analysis and Step Five

determination, because those decisions will necessarily be revisited upon remand. See,

e.g., Emily B. v. Comm’r of Soc. Sec., 2020 WL 2404762, at *11 (N.D.N.Y. May 12,


7
   Plaintiff’s requested relief includes a request that the Court determine that she is entitled to benefits. Dkt. No.
11 at p. 12. Such relief is not available at this stage of the proceeding. “When there are gaps in the administrative
record or the ALJ has applied an improper legal standard . . . remand to the Secretary for further development of
the evidence” is generally appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). This court cannot
conclude that “substantial evidence on the record as a whole indicates that the [plaintiff] is disabled[,]” and thus,
I cannot recommend a remand solely for the determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d
Cir. 1996).
                                                         19
        Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 20 of 21




2020) (declining to address specific challenges to RFC and Step Five determination

while remanding for consideration of newly submitted medical opinion evidence);

Samantha D. v. Comm’r of Soc. Sec., 2020 WL 1163890, at *10 (N.D.N.Y. Mar. 11,

2020) (declining to reach arguments concerning whether ALJ’s findings were supported

by substantial evidence where the court had already determined that remand was

necessary); Raymond v. Comm’r of Soc. Sec., 357 F. Supp. 3d 232, 240-41 (W.D.N.Y.

2019) (declining to reach argument concerning whether RFC was supported by

substantial evidence where the court had already determined that the ALJ had erred at

step three analysis in evaluating whether plaintiff had met the requirements under a

listing). Because the Court has already determined, for the reasons previously discussed,

that remand of this matter for further administrative proceedings is necessary, the Court

declines to reach the other issues raised by Plaintiff.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 11)

is GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

17) is DENIED; and it is further

       ORDERED, that the decision of the Commissioner denying Plaintiff disability

benefits is REVERSED and the matter is REMANDED for further proceedings

pursuant to sentence four of section 405(g) as set forth above; and it is further
                                            20
       Case 1:19-cv-01153-DJS Document 19 Filed 02/02/21 Page 21 of 21




      ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: February 2, 2021
      Albany, New York




                                       21
